Citation Nr: 9919712	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  94-30 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to June 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1993 rating decision of 
the Sioux Falls, South Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This appeal was previously before the Board in July 1996 and 
December 1997.


FINDING OF FACT

The veteran's bilateral hearing loss is not related to any 
injury, disease, or exposure to noise suffered during his 
military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has bilateral hearing loss due 
to ear infections and exposure to aircraft noise during 
service.  As a preliminary matter, the Board finds that the 
veteran's claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  That is, the Board finds that the veteran has 
submitted a claim which is plausible when his contentions and 
the evidence of record are viewed in the light most favorable 
to the claim.  The Board also finds that the duty to assist 
the veteran has been met.  38 U.S.C.A. § 5107(a).

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303 (1998).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Service medical records reveal that the veteran had 
complaints of ear pain during service.  Diagnoses during 
service included mastoiditis and otitis media.  The veteran's 
May 1954 separation examination showed hearing acuity of 
15/15 bilaterally by whispered voice, and was reported as 
"normal."

Post service medical records indicate that the veteran sought 
treatment for ear pain in September 1967; he was diagnosed 
with external otitis.  An April 1993 private medical record 
reflects that the veteran was diagnosed with mild low and 
severe high sensorineural hearing loss in the left ear.

A hearing was held at the RO in July 1997 before the 
undersigned Board Member.  The veteran indicated that he 
contracted an ear infection during service while learning how 
to swim.  He also stated that he worked as an aircraft 
mechanic and was exposed to aircraft engine noise.  He stated 
that he was not required to wear ear plugs or other 
protection during service.  He indicated that he worked as an 
insurance salesman and as a farmer after leaving service.

A July 1997 letter from the veteran's private 
otolaryngologist and clinical audiologist included the 
following:

We reviewed [the veteran's] service 
medical records in greater detail.  In 
terms of linking his military service to 
his ear/hearing problems, his unprotected 
noise exposure to aircraft engines as an 
aircraft mechanic, while on active duty, 
could most-likely have initiated noise 
induced hearing loss. ... Regarding his 
fungal infections, bulging eardrums, and 
apparent left myringotomy occurring in 
the service ... All of these things could 
have created a higher-than-average risk 
for future ear troubles and hearing loss.  
We continue to suspect that [the 
veteran's] ear problems and unprotected 
noise exposure while in the service may 
be related to his present ear/hearing 
status.

The veteran underwent a VA audiological examination in 
February 1998.  The veteran indicated that he had served as 
an aircraft mechanic in service; he also stated that he was 
exposed to occupational noise for 20 years as a farmer.  The 
diagnosis was severe mixed hearing loss (right ear) and a 
moderate to severe predominantly sensorineural hearing loss 
(left ear).  In a January 1999 addendum (letter) to the 
February 1998 audiological examination, the VA audiologist 
reviewed several statements of fact, including and summarized 
as follows:

1.  The veteran suffered from an ear 
condition as a child.
2.  The veteran's ear infections during 
service resolved with medical treatment.
3.  The veteran reported a three year 
history of military noise exposure as an 
aircraft engine mechanic.
4.  Extensive occupational noise as a 
farmer was reported.
5.  There was evidence of normal hearing 
at the time of separation.

The VA audiologist then concluded the January 1999 addendum 
as follows:

It is therefore considered less than 
likely that the veteran's current hearing 
loss is due to acoustic trauma during his 
active military service.  It is also 
considered less than likely that the 
veteran's current hearing loss is related 
to his aperiodic ear conditions while in 
the military.  Post-military, and recent 
medical treatment for ear conditions, as 
well as an extensive history of 
occupational noise exposure makes any 
relationship decades later between 
current hearing loss and "normal" hearing 
upon discharge difficult to establish.

A March 1999 letter from a VA Ear, Nose, and Throat physician 
stated that the veteran's hearing difficulty was, in all 
probability, related to his (the veteran's) exposure to loud 
noises in the past.  The physician indicated agreement with 
the  VA audiologist's reasoning stated above.

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim.  The Board 
acknowledges the July 1997 opinion offered by the veteran's 
private physician and audiologist, wherein they stated that 
the veteran's exposure to aircraft engines as an aircraft 
mechanic while on active duty, as well as the ear problems he 
was treated for during service, "could most-likely have 
initiated noise induced hearing loss."  However, the 
veteran's private physician and audiologist did not address 
the fact of the veteran's exposure to noise after service.  
Furthermore, the veteran's private physician and audiologist 
did not mention the fact that the veteran's hearing was 
evaluated as normal at his March 1954 service separation 
examination.  The Board finds the opinion offered by the VA 
audiologist, and concurred in by the VA physician,  to be 
more persuasive.  The VA audiologist indicated that he had 
reviewed several facts, including those favorable to the 
veteran.  He also discussed the veteran's exposure to noise 
both during and after service; he also mentioned that the 
veteran's hearing was evaluated as normal at separation.  The 
private examiners were less certain, and their opinions were 
couched in terms of "could have", "suspect", and "may 
be".

 Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's bilateral 
hearing loss is related to his active military service.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise grant the veteran's request for service 
connection for bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

